Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. See 37 CFR 1.84(b)(1). In this case, Figs. 1-15 appear to be black and white scanned images. It does not appear that photographs or scanned images are the only practicable medium for illustrating the invention since the invention can be effectively produced by the drawing standards outlined in 37 CFR 1.84. See Fig. 16 as an example of an acceptable drawing format. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 objected to because of the recitation “the sub flange member are shaped” in line 2 and should be “the sub flange member is shaped”.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ziu (US 2009/0174185 A1) in view of Becks et al. (US 2009/0025815 A1 hereinafter “Becks”).
In regard to claim 1, Ziu discloses a fitting (Fig. 8, multilayer pipe 100 is a fitting as shown) comprising: 
a metal member (Fig. 4, layer 2 is a metal layer and in paragraphs [0041] and [0042] discloses 102 is a metal layer); 
a liner (Fig. 4, innermost layer 103 can be reasonably interpreted as a liner since it prevents the fluid flow from contacting layers 102 and 101); and 
a body (Fig. 4, layer 101 can be reasonably interpreted as a body similar to the applicant’s invention shown in Fig. 5 at 100 which is an outermost layer formed over the liner and the metal layer), 
wherein the metal member is included in the body (Fig. 4, 102 is within 101 and therefore included in the body 101), and the body is formed of plastic (In paragraph [0040] discloses 101 is made of thermoplastic), 
wherein the metal member surround the liner (Fig. 4, 102 fits radially around 103 as shown and therefore surrounds 103), a fluid flow space through which fluid flows is formed in the liner (Figs. 4 and 8, longitudinal bore of 100 is formed in the liner for fluid flow and in [0003] discloses the fitting is used for fluid flow), the liner is formed of fluorine resin (In paragraph [0038] discloses 103 can be made of a resin which includes fluorine such as PVDF or PFA which is also listed in the applicant’s specification in paragraph [0041]) and includes a liner body member (Fig. 8, the tubular portion of 103 can be reasonably interpreted as a liner body member) and a liner flange member (Fig. 4, 103 also forms a flange portion at 104 and 105) formed at an end part of the liner body member (Fig. 4, at 104 and 105), the metal member includes a sub body member (Fig. 8, the tubular portion of 102 can be reasonably interpreted as a sub body member) and a sub flange member (Fig. 4, the flange portion of 102 at 102a and 102b can be reasonably interpreted as a sub flange member) formed at an end part of the sub body member (Fig. 4, at 102a and 102b), the body includes a body member (Fig. 8, tubular portion of 101 can be reasonably interpreted as a body member) and a body flange member (Fig. 4, the flange portion of 101 at 104a can be reasonably intercepted as a body flange member) formed at an end part of the body member (Fig. 4, at 104a), 
wherein part of the sub flange member is projected outside the liner flange member in a width direction (Fig. 4, 102 fits on the outer surface of 103, therefore, the sub flange member of 102 at 102a and 102b is at least projected outside the liner flange member of 103 in a width direction), a diameter of the sub flange member is larger than a diameter of the liner flange member (See image below, an outer diameter of the flange of 102 is larger than an inner diameter of the flange of 103), and the sub flange member is included in the body flange member (Fig. 4, 101 surrounds the outside of 102, therefore, the sub flange member of 102 fits within and is included in the flange of 101).  

    PNG
    media_image1.png
    569
    624
    media_image1.png
    Greyscale

	Ziu does not expressly disclose the metal layer is made of two separate members. 
	In the related field of multilayered pipes, Becks teaches a multilayered pipe (Fig. 2, multilayered pipeline 1) having an inner layer (Fig. 2, 6), a middle layer (Fig. 2, 14), and an outer layer (Fig. 2, 4), wherein the middle layer is formed of two separate semi-circular members (Fig. 2, 14 as shown is made of two separate semi-circular members) in order to fit snugly over the inner layer and provide minimized manufacturing cost (In paragraph [0044] discloses half shells 12 to 17 provides a snug fit and minimizes manufacturing cost).
	It would have been obvious to one having ordinary skill in the art to have modified the metal layer 102 of Ziu to be made of two half shells instead of one in order to have the advantage of a snug fit over an inner layer and minimized manufacturing cost of assembling a multilayered pipe fitting as taught by Becks in [0044].
In regard to claim 2, Ziu and Becks discloses the fitting of claim 1, and Ziu further discloses a width of the sub flange member is greater than a width of the liner flange member (See image below, a width can be reasonably interpreted in a radial or axial direction absent any special definition in the applicant’s specification, therefore, as shown below, a width of the flange of 102 is greater than a width of the flange of 103), and the sub flange member surrounds the liner body member just beneath the liner flange member (Fig. 4, 102 surrounds the entire outer surface of 103 and therefore the flange of 102 surrounds 103 just beneath the flange of 103).  

    PNG
    media_image2.png
    536
    755
    media_image2.png
    Greyscale


In regard to claim 3, Ziu and Becks discloses the fitting of claim 1, and Ziu further discloses the liner flange member, the sub flange member and the body flange member form one flange (Fig. 4, flanges of 101, 102, and 103 form a single flange as shown at 104), and the one flange is combined with a flange of a pipe or a flange of another fitting (Fig. 3 of Ziu shows the flange can be connected to another flanged pipe member), and wherein a diameter of the body flange member is larger than a diameter of the liner flange member (See image below, the outer diameter of the flange of 101 is larger than the inner diameter of the flange of 103).

    PNG
    media_image3.png
    537
    634
    media_image3.png
    Greyscale

In regard to claim 5, Ziu and Becks discloses the fitting of claim 1, wherein the sub metal members surround whole of the liner body member, the sub flange member is shaped as a semicircle, and a groove curve line of the sub flange member covers a half of the liner body member (Figs. 4 and 8 of Ziu shows 102 surrounds the entire outer surface of 103 and see above for claim 1 where Becks teaches a middle layer formed of semi-circular half shells for the benefits of a snug fit and minimized manufacturing cost. Therefore, Ziu in view of Becks discloses the sub flange member is shaped as a semicircle and the two halves of the metal layer form a groove curve line that surrounds the shape of 103 similar to the applicant’s invention shown in Fig. 4.).  
In regard to claim 6, Ziu and Becks discloses the fitting of claim 1, and Ziu further discloses a resin layer is formed between the liner and the metal member (In paragraph [0039] discloses an adhesive is formed between 102 and 103 and in [0038] and [0040] discloses 101 can be made of PFA), and Ziu in view of Becks does not expressly disclose the material of the resin layer is identical to material of the body.
It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. In this case, Ziu discloses 101 is made of resin material such as PFA and there is an adhesive layer between 102 and 103. One of ordinary skill in the art would have modified the adhesive layer of Ziu to be a known material such as PFA for the benefits of at least high and low temperature resistance, excellent chemical and mechanical properties, and weatherability as disclosed at https://web.archive.org/web/20160305062526/https://www.agcchem.com/products/fluoropolymer-resins/fluonpfa-resins/. 
In regard to claim 7, Ziu and Becks discloses the fitting of claim 1, and Ziu further discloses the fitting is an elbow fitting (Fig. 8, 100 is shown as an elbow fitting) or a reducer fitting (Fig. 9 shows another embodiment in which 100 can also be a reducer fitting as shown).
In regard to claim 12, Ziu and Becks discloses the fitting of claim 2, and Ziu further discloses the liner flange member is projected compared to the sub flange member in a longitudinal direction (Fig. 4, 103 is projected longitudinally relative to 102 such that 103 extends the furthest axially as shown).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 4:
Ziu in view of Becks discloses the features of claim 1 but does not show or suggest at least one first hole into which a fixing member is inserted to combine the fitting with a pipe and at least one second hole in which melt plastic is filled when an insert molding is performed are formed on the sub flange member. It would not have been obvious to one of ordinary skill in the art to have modified Ziu in view of Becks to include at least one first hole into which a fixing member is inserted to combine the fitting with a pipe and at least one second hole in which melt plastic is filled when an insert molding is performed are formed on the sub flange member. Such a modification to Ziu in view of Becks would require holes piercing the seal at 107 shown in Fig. 3 and through the layers or completely removing the seal 107 and clamp 110 to include bolt holes and holes filled with the material of 101. These modifications are non-obvious and would require hindsight reasoning and reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
The drawings filed on 07/14/2022 appear to be a duplicate copy of the drawings filed on 06/28/2022. Therefore, the drawings remain objected to because Figs. 1-15 appears to be scanned photocopies of colored or black photographs. See Fig. 16 for an acceptable drawing format and see above under the section Drawings.

Applicant's arguments filed 07/14/2022 have been fully considered with respect to claims 1-7 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the updated rejection that relies on the prior arts Ziu and Becks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679